Case 2:19-cv-00425-CW-PMW Document 6-3 Filed 06/20/19 Page 1 of 16

Exhibit C

 

 

 
Case 2:19-cv-00425-CW-PMW Document 6-3 Filed 06/20/19 Page 2 of 16

RESPONSES TO ALLEGATIONS
December 16, 2016

My core beliefs and values have been attacked in these allegations and itis
necessary that! explain some of my beliefs regarding my own area of expertise,
physical education, as a preface to my responses. It is absolutely imperative that
people from every race, age, gender, disability, sexual orientation and religion
are included in the education of physical education and sports. Our society and
culture must be exposed to students, athletes, teachers and coaches from
diverse backgrounds and belief systems. This exposure strengthens the
knowledge and skills of every member of the saciety and gives rise to an
understanding and acceptance of everyone's ideas and unique contributions.

1 am, therefore, shocked and appalled by the alfegations listed that blatantly
attack my core philosophy and belief system concerning the role of females in
physical education and sports. Every physical education course nationwide must
include information on Title IX; therefore, itis my commitment and responsibility
fo teach every physical education student at UVU about the importance and
value of Title IX and how it has positively shaped the landscape of physical
education and sports in the schools and universities across the nation. For that
reason, the following allegations are particularly alarming and disturbing to me as
@ professor of physical educationteachers.

| have taught at Utah Valley University since August of 2003. A aroup of

students, including two listed in these clegeton i ae
FE bcoe their accusations to Title [X in the spring semester of ZOO.
Tat investigation never produced any results that | am aware of and | question
why the same students are able to repeatedly accuse me of violations when |
have taught at UVU for 14 years without any accusations of this type. It seems as .

"though repeat accusers can make allegations multipie times against the same
person without facing any consequences for making up falsehoods and

damaging the reputation of a faculty member. Additionally, since | never ived
‘any conclusive letter concerning the investigation that inovedl
i: others, | question why | would be scheduled to teach this
class w ese students that had made Title IX allegations against me in spring

semester 2016 without receiving any clear results from the Title IX office... -

| also want to make some additional comments about myself at this time. Itis
apparent that Iam also from protected.classes according to Title IX. My country
of birth origin is not the United States even though | am now a citizen of the
United States. Many students and faculty know my country of birth origin and it is
apparent that | am Muslim since over 97% of my country’s population is Muslim.
Additionally, | have an accent. During my years at UVU, | have had some
distressing and upsetting situations with another faculty member in my same
department, Dr. Shaunna McGhie. This faculty member has often talked
disparagingly about me and my teaching to students that we both teach during

 
Case 2:19-cv-00425-CW-PMW Document 6-3 Filed 06/20/19 Page 3 of 16

her classes and outside of her classes. It became so intolerable at one point that
my chair, Shaunna McGhie and myself went to Dean Sam Rushforth and she
was told not to continue to enter my classes or talk to students about my
teaching. This occurred around 2006. Unfortunately, her unprofessional conduct
did not Stop. Over the years, since that time, | have tolerated her coming
uninvited into my classes, talking behind my back with students and inciting
students against me. When this has been told to the department chairs, little or
no action has been taken to quell her unprofessional conduct. My department
chairs (past and present) and | know that many of the students involved in this
Title IX investigation have talked with this faculty member about my classes, my
teaching and my personal reputation. Also, | know that this faculty member has
been speaking about me since ! have had former students tell me that this faculty
member encouraged talking negatively about me inside her classes and outside
of her classes. It is for this reason, that] believe the students listed above have
formed a group to misinterpret, misquote and rely on hearsay to create fatse
statements and allegations fo condemn not only my teaching, but also my core
principles and values. To many misinformed and prejudiced people it may seem
plausible that a male from my country of origin would say the comments against
women in the allegations listed, however, | am absolutely not this type of person.
| embrace diversity and wholeheariedly believe in the access to education for
everyone. It sad, however, that is seems as though these students convoluted
and twisted my comments to fit their own prejudiced and biased perceptions of
what they think a male Muslim may say or think about women. | too deserve
protection since | have been ridiculed and treated with disrespect many times
from these students and others, including my colleague Shaunna McGhie, during
my time at UVU. ~ . -
Additionally, | must clarify some issues concerning the class from which these
allegations come. During the fail semester, | was assigned fo teach their
— class, PETE 4250 & PETE 4260 only days before the
asS started in August 2016. My name wras listed to teach these two classes on
my schedule online (MYUVU) on August 19, 2016 while all of my other courses
had been scheduled months before this date. it is very unusual for a full time
~- tenured faculty member to find out about the classes he/she will be teaching only
-@ couple days before the class begins. | had talked several times to my

chairperson, Michale Bohne and my supervisor/coordinator at the time, Shaunna -

McGhie about whether | would be teaching this class before August 2016. This
particular class has been a point of contention because even though | was hired

at UVU to teach secondary physical education courses, which these two classes:

this class away from me and teach it herseif for at least the last four years. in
May of 2015, | was even requested to go to mediation sessions conducted by
Laura Carison with Shaunna McGhie to arque who would teach this class.

Additionally, before the start of classes in August of 2016, 1 told my Chairperson,

Michael Sohne, several tires that I did not want to teach this class because of
Shaunna’s insistence on teaching it herself and that he should just let her teach

 
Case 2:19-cv-00425-CW-PMW Document 6-3 Filed 06/20/19 Page 4 of 16

it. | told him to make her happy and to give me any lower level courses. Instead, |
was given the class to teach with very little preparation time. Even though

Shaunna McGhie was wamed not to talk to students disparaging about me over

the course of several years, she continued meeting with my students from the

PETE 4250 & 4260 courses and talked with students about what was going on in

my classes during fall 2016. She even sent an email on October 3, 2016 to

Michael Bohne complaining to him that | was not meeting course objectives in my

PETE 4260 and that | was putting students’ grades in jeopardy in that class. On

October 4, 2016, Michael Bohne forwarded that email on to me to make sure that

{ was meeting the class objectives for PETE 4260. On October 5, 2016, | met

with Michael Bohne in my office fo talk about this email. | asked him how she was

fearning all the information about what was going on in my class. She hadn't

asked me or him about what was going on in my classes. She was obviously i
getting information from students to support her claims that | was not meeting the
course objectives. At this meeting, Michael Bohne said that he had the same
question and that he was going io falk to her about this. Additionally, at this
meeting, he added that Shaunna McGhie would no longer be my supervisor. He

added that from now on | should talk to. him, not her, about any issues or

problems in my classes. If this discussion had not happened, | wouldn’t even

have known officially that she was not my supervisor any more.

My responses to the allegations are listed in detail below. Additionally, | would
like to request that the following students be questioned about the events of the
PETE 4250 & 4260 classes of fall 2016, Please, contact and question the -
following students to objectively complete the investigation. Also, | would like to

~ be informed officially of the results of this Investigation and the consequences for

- students who have falsely accused me.) 2.0...” PETER ate

Allegation 1. Telling a male student to go up and help a female student with | |
the computer and repeatedly stating that “hoys are good with technology.” :

This statement is taken out of context and significant parts of the comments are
missing. On November 2, 2016, | used a similar statement, “males/boys are good _ 2
with technology” as positive reinforcement for a male student and | used the

same statement changing the subject to females, “females/girls are good with

technology too” as positive reinforcement for a female student within minutes of
each other.

 
Case 2:19-cv-00425-CW-PMW Document 6-3 Filed 06/20/19 Page 5 of 16

On that specific day, | had prepared a number of video files on badminton for the

students to use for their presentations for our class. Because the files were

originally on the Mac system, we had difficulties opening files on the Windows

system. When | was at the computer t had tried several softwares that could only

run video or audio, not both at the same time. The softwares did not allow the

computer fo run simultaneously the audio and video parts of the file. After I

finished my presentation, students started working in their groups for about 5

minutes, at the end, | asked which students from the 2 groups would find and

play ¢ ted videos on the computer. The first group sent

When me he opened the file and the software was playing the video

part € tie and not the audio file again. He then tried another software to open
the same file. At this time, he figured out that this software allowed to play only
the audio part of the file and not the video part of the file. It was an awkward
situation but he accomplished running two separate software for the same file to |
allow us to watch simultaneously both the audio and. video files. Because 1 was |
not able to open the audio files while the video files were playing when | was at

the computer, | said, ‘[Jvou are very good with technology. Good job!

Boys/Males are good with technology. | am really impressed with what you did.’

When a female student was chosen by her group and sent to

the computer to find and open their related video on the computer's desktop, |

said, (J you can come and help her because you did a really good job.

Boys/Males are good with the technology.” [went to the computer and

immediately opened the file before Ilcould even get up. |-said,-“girls/females

are good with technology too. Good job. | couldn’t even get it to open. -.
You guys are much better than me.” Please Si eso ee |
students from his group to explain this specific situation. Fils group included the ~~ a |
following students: - |

‘ ¢ i,

_Jn addition, these statements were only made on this date; November 2, 2016

and were certainly not made “repeatedly” on other dates. It is disconcerting that
students were so driven to find fault with their teacher that they would knowingly

~ take this comment out of colitext and not explain all of the comments that were

made thereby significantly changing the meaning. Comments that were meant to . .

_. be positive reinforcement for both genders are misconstrued and misinterpreted:

in the above allegation to defame my reputation. | can only ask myself if the
situation described above is really a legitimate reason to suspend a tenured
faculty member from his job? me

Allegation 2. ignoring female students when they ask questions

1 have never ignored a student's question in class, based on gender. | always :
address. every student's question in class and encourage all students fo come to:
my Office after class if they have questions or do not understand the material. In :

fact, two of the students cited in these allegations i: iz

 
_ Students on homework and class assignments. —

Case 2:19-cv-00425-CW-PMW Document 6-3 Filed 06/20/19 Page 6 of 16

, Game to my office during November 2016 to ask questions about class
assignments. | gave them instruction and feedback spending at least 20 minutes.

In addition, please refer to Allegation 4 for additional information related to this
allegation. .

Allegation 3. When a female answers a question in class, saying their

answer is wrong, but when a male answers the same question, saying their
answer is right

Since there is little to no specific information coricerning this allegation, it is
difficult to address it in detail. In my entire history as a teacher, | have never said
that a correct answer fo a question is incorrect because of an individual’s gender.
if an answer is correct, it is correct regardless of a person’s gender. ff an answer
is incorrect, it is incorrect regardless of a person's gender. | ask many questions
during my classes. Is it not possible that a person of either gender could answer
@ question incorrectly? Furthermore, to suagest that | would say that a correct
answer is incorrect would be in direction opposition to my goal as a teacher, It is
my objective and responsibility as a teacher to disseminate correct information to
my students. Telling students that a correct response to a question is incorrect is
just as deceitful as telling a student that an incorrect response is correct. My
mission as a teacher is to provide fhe correct and pertinent information for all
students to learn the content of the course. The gender of a student is irrelevant
to whether their answer to a.question is correct or incorrect.

Allegation 4, Refusing to provide feedback and assistance to female

- In my PETE 4260 syllabus, | am very clear about project criteria and deadlines. It

is specifically stated in the syllabus that the unit plan and block plan for this

_ Semester were due on Monday, October 10, 2016, On that date, nota single _
_ Student in this class had submitted either of these plans in the designated folder

in the Dropbox that all students are invited to have access to..On November 2 or
November 7, 2016, | told students that [ had been checking the Dropbox and.
nobody had submitted any assignments yet. | told them not to leave all of these
assignments until the end of the semester because {| wouldn't be able to provide -
them feedback and that they wouldn't have time to develop/revise their ~~ 7

assignments to make them better. Then; instead of starting to complete th

required unit plan and block plan that Were due first, some students, —
ne: started to complete only one of
the required 5 lesson plans a nM work to the Dropbox before any

other students in the class. These students submitted, individually, only one
lesson plan each on the dates between November 7 — 12, 2016. In addition,

.. please note that the entire group of 5 lesson plans were to be completed and

submitted on or before Thursday, November 17, 2016 so that we could work on
revising them unti the firral due date on December 12, 2016. These three
students had only submitted 2 rough draft of one lesson plan, with parts missing

 

 
- on the projector a Mt aul
__ Specifically about lesson plan objectives and right after my first. comment,

Case 2:19-cv-00425-CW-PMW_ Document 6-3 Filed 06/20/19 Page 7 of 16

and incorrect/ineffective explanations, on the dates between November 7 ~ 12,
2016, Please note that the unit plan and block plan, which are significant parts of
their required portfolio, should have been submitted weeks before and was still
not submitted. (Please refer to the attached course syllabus.)

These three students sat next to each other throughout the entire semester.
While | was looking at these three students’ lesson plans, it was evident that they
had copied some sections from each other. The subject content was different,
however, they had copied parts of the objectives and several other content
descriptions. Since the students’ lesson plans were so similar to each other, |
selected the hest of the three students’ submitted lesson plans to make
comments to provide specific feedback in class. It is imperative to mention here
that | spent at least a total of 4 hours making corrections to this lesson plan. The
times and dates are documented in my comments in the Microsoft Word
document. (Please, refer to this file attached fo this statement.) This document
specificaliy records the time and date of all my comments. It is evident from this
document that { put a great deal of time and energy into providing corrective
feedback to students in this class. Even after class, | made additional comments
and provided even more feedback on this specific lesson plan, which was
available as an example forthe entire class on Dropbox.

During the class, |-asked students if it was okay for me to use one student's
lesson plan as an example to provide feedback. The student's name was not
given and was not visible io the class.. All three students, who had submitted...
lesson plans, agreed that it was okay to use one student's lesson plan as an
example in order to provide the whole class with feedback so they could better
complete their own lesson plans, individually. After | asked this question, ! told
these three students that if they don’t accept me to provide feedback to everyone
in the class, that ! would sit down individually with each one.of them after class
on that day and discuss their individual lesson plans. Again, they agreed that it
was Okay to use one student's lesson plan.as an example. Before presenting, |
told students that they could.ask auestions if they didn't understand my
comments, however, | didn’t want them to make negative comments about my.
comments on her b cccsssna Pee plan. Then, | showed the lesson plan
§ minutes discussing it. | started by talking

aised her hand and started speaking without permission asking =
about whether students passed the class last year. She said that she

. had seen their old examples of lesson plans in Dropbox and asked if they had’

passed the class. ! told her to benefit from Iooking at former student's lesson
plans, however, many things had changed in regards to lesson plan writing
because of ed TPA (Teacher Performance Assessment) tequirements that were
recently promoted by the UVU School of Education in August, 2016. | also told. -
her that she was pulling the conversation in the wrong direction by focusing on
grades and fast year’s students and that she wasn't focusing on learning how to
write an effective lesson plan. | said that students should challenge themselves

 

 
against the reputation of a faculty member. . -

Case 2:19-cv-00425-CW-PMW Document 6-3 Filed 06/20/19 Page 8 of 16

to become better and that | was just trying fo give helpful comments for them to
leam. {told her that she was focusing on finding my mistakes or

weaknesses rather than getting my corrective feedback to make her lesson plan
etter.

I then continued to speak about the first and second pages of her lesson plan.
Since it was close to the end of class and | had not finished my comments, |
asked students if | could post the lesson plan with my comments in the Dropbox
folder for all students to access later. Again, students accepted this. | added that
! didn’t have time to spend 4 hours for each lesson plan to give specific feedback
for each student, like the last one. But, if any student wants fo come to my Office,
out of cl appy to help them. ppéned, one
student, who is sifting beside raised her hand
and said angrily that she wanted her own lesson plan's feedback. Ai this point, 1
felt it was necessary to tell these three students not to copy from each other, It
seemed pointless to give feedback to a student who had copied some of her
work from the student | had just made comments about since the work was
similar. | told them that it was okay to work with each other, however, that it is not
acceptable to copy the main part of the lesson plan, which is writing effective
objectives. | said that what she had done is almost called plagiarism. | continued
by saying that these students are in their 3° and 4!" year at the university and
that they should know that they can’t just copy and paste each other's work.

Allegation 5. Making comments to others stating “that females don’t belong
in the Physical Education field” - me :
Again, there is little specific information in the statement above to address it in
detail. More specific information is needed to clarify this egregious allegation

. Since | would never make such a comment that undermines my entire career,

profession and core values, Who are the “others” in this statement? When and

~ where were these comments made to the “others”? it is clearly not evident who |

the “others” of the statement is referring to in this instance. This appears as

though the students. are talking with people inside or outside of our classroom
about my class and my philosophy of education. It would be reckless and
misguided to take seriously the comments of other people, inside or outside of

my class, about theit own misguided perceptions of my view of the role of women
in physical education. it seems entirely possible that the “others” in this statement
are lying to students and/or the students are misinterpreting what the “others”
have said. It appears that this entire allegation is based upon hearsay obtained _

‘from rumors and gossip from inside or outside of the class. This allegation is

blatantly false and clearly threatens my career, values and philosophy of .
education. It is regretful that students can make such false allegations so easily

 
Case 2:19-cv-00425-CW-PMW Document 6-3 Filed 06/20/19 Page 9 of 16

Allegation 6. Making comments that “women belong in the kitchen cooking
meals”

Because there is a nutritional component in physical education, | sometimes talk
about food and/or nutrition with the students. Since there is no indication about
when this alleged comment took place, | will recount what | remember from an
informal conversation with students during their break one day. This class begins
at 8:00 am so some students would bring their breakfast to eat during the break.
Around 9:00 am, 1 would sometimes give students time to have a break and they
would eat. During this time, | talked to a srnall group of students about what they
were eating. | said it was good that they had brought something healthy to eat. |
asked if they go out to eat usually for lunch or dinner. And they asked me if I go
out to eat. | told the students that | don't usually eat out at restaurants very often
and that I cook at home with my wife. | told students that fast food is not very
healthy. | told them that | cali fast food finger food because a lot of it is fried. They
asked what kind of food i make at home and | told them that we cook stews with :

vegetables and meat and.| added that they should lea t
versafion, one student from the group, either oO
sked me, “Do YOU cook or does your WIFE coo old the students

at in my household my wife has learned to cook Turkish food an
| € cooking and washing dishes 50/50..One of the students
: , then said loudly “GOOOOOOOD"’ In conclusion, it is beyond my

comprehension how students misinterpreted and came up with the allegation
) above. | can only believe that they just plaily made this comment up from their
| own prejudices. | have asked myself many timés if this conversation would justify
Suspending a fenured faculty member. 0°. . .

The following sections addresses the allegations of retaliation.

| Allegation 1. That sometime during the first two weeks of the Fall 2016
semester you discussed Title X! with the éntire class and stated thatthe }
students in the class didn’t know the definition of Title XI and what it meant 4
. and discussing how two (2) students last semester hurt your feelings and
_ made fun of you a Ca es

_ | was fecturing about Chapter 2 from the course textbook, “Instructional Models

: for Physical. Education” by Michael W, Metzler (2011): | was covering the topic of
Inclusiveness in physical education that is a part of Title IX. | was talking about
| inclusive . liv from page 34 in the quotes below when one of my
| ster ill ec Sussion SOS NERW NNER one omy
| , “The term inclusive describes any class that contains students with greatiy
_ differing characteristics, needs, and ‘agilities, all trying to learn at the same
_ time.” “Diversity combines nearly every conceivable gender, race, religion,

language, ethnicity, learning ‘ability, and physical ability represented by
‘ students in our society.”

 

 
Case 2:19-cv-00425-CW-PMW Document 6-3 Filed 06/20/19 Page 10 of 16

She asked the following question. "Can we separate female and male students in | |
physical education classes and when can we do that?” Even though | was ‘
explaining inclusiveness and diversity, that question was focusing on segregation |
issues that are restricted by Title IX in terms of equities in the gym that was

covered in Chapter 3, pages 72-73. | said that even though it was too early to talk

about this specific question, | would answer her question that is explained in

Chapter 3 because she was curious at that time. 1 Started talking about a part of

Chapter 3, Equities and inequities in physical education in conjunction with Title

IX. | read the following directly from the book, “Title IX of the Educational ie
Amendments of 1972 specifically prohibits the Segregation of boys and giris in
sports and physical education. By implication, it also prohibits many covered :
practices that made for “separate but unequal” school physical education

programs and instruction,” After reading the quote, | said that we need to be very

careful about segregation issues, otherwise, we could get in trouble while

teaching secondary physical education. | added that we not only need to pay

attention to Title IX, but we aiso need fo pay attention to inequities in physical

education. } asked students how can we be careful about implementing equal

opportunity educational needs for all students and then told them about the 6

types of inequities in physical education that Napper-Owen (1 994) stated on

page 73. I read the following 6 inequities in physical education and gave simple
examples. a

1. Organizational patterns that favor higher-skilled students (e.g., picking '
teams with “captains"} . ns

2. Gender-separated grauping for instruction (e.g., “The boys can pay a

- game. The girls can stay on the side and practice, or whatever.")
3. Using teaching methods that don’t address a variety of student

"learning preferences (e.g., always using direct instruction) ;
4. Using teacher-student interaction patterns that favor certain groups of
Students (e.g., always calling on high-skill students for demonstrations) _ |
5. Using stereotyped (e.g., ‘girls’ push-ups”) or biased (e:g.,."You throw * 1
‘like a girl’) language a

_-6,. Inappropriate role modeling by teachers (e.g., “talking down” to girls)

After reading and explaining these types, 1 said that when we got to Chapter 3, 7
We would taik more about other laws related to physical education classes but... ....
chat they were now aware of some of the important legal issues in more detail in
terms oa question. | would like to. add at this pointthat when was
applying gender equity in my activity course during spring 2016, some students:
without knowing well the meaning of these laws, went and complained about my
correct implementation. For instance, when | was trying to make an equal
number of females and mates when grouping students into game activities in the
field during spring 2016, some students were making fun of the situation on that
day and during subsequent classes. | continued by saying that these students !
actions hurt me. | told students that it is important for them to know the details of |
Title IX and its seriousness and not to incorrectly accuse any faculty. '

 
Case 2:19-cv-00425-CW-PMW Document 6-3 Filed 06/20/19 Page 11 of 16

Shere

2. That on 11/16/2016 you made the following statements to the entire PETE
ciass:

a. “You have been teaching this class for 14 years and that students
will not get rid of you”

b, t three students specifically a
and another female studen ey were
ing to get rid of you, and stated that that these three female

students shouldn't go around and talk to people in different
departments about issues they have with you”

s firmed to the class ho. Le
have spoken with other departments by poin ng them

out to the class, and “saying threatening things” like “they are

being prejudice because they went to explain their problems to
Title XI and department head”

   

     

The quote fisted in 2. a., above is obviously not from my mouth. Why would | tell
students that they have been teaching this class for 14 years? Whoever
made the allegation above should learn to use quotations correctly. Their
misuse of quotes is confusing and further complicates the allegations and

their meanings. Additionally, the use of quotes is also incorrect in sections b an
c above. ce moe

Immediately after g class af 8-09 a.m. on Monday, November 16, 2016, / |
one of:my students aid, “Kemal, | have a question... | read”
the course syllabus that says we can use a videotape file in a local schoo] and/or

@ peer-teaching episode on campus in order to cornplete our field experience
observation assignments for self-assessments of our teaching episodes.” She
emphasized again, “there is an and/or, does.this mean that we can use one of

them or both of them?” | told her that | had spoken 4.weeksago i

~ about this and how.the students (specifically, aiid. others) said

that they were not allowed to videotape teaching episodes when they were in the

local schools. There was a necessary consent form to videotape. | then decided

to.more clearly specify the requirements of the assignment in the syllabus to

allow students to videotape their peer teaching episodes on campus and that

- these videos would suffice for the assignment, since videotaping in the local

_ Schools was an issue for many students: | added that if anyone had already
recorded in the public schools that | would accept those video files. i made it -
clear that they could submit and use eithér a video fite from the public schools or |
from peer teaching on carnpus (j was planning to videotape them after’.
Thanksgiving anyway), At this ire a herhand and -
aggressively stated, “Ahhhhh! You said that we could not use local school videos «
and that is why we didn’t videotape and NOW you are telling us that we. are going
to videotape here on campus!” | said that it doesn't matter whether students

 
Case 2:19-cv-00425-CW-PMW Document 6-3 Filed 06/20/19 Page 12 of 16

"Net eer

individually videotaped their teaching episodes in the local schools or not.

was asking whether “and/or” means that you can use either one. | said there is
nothing wrong with that. “Yes! You can use eitherfor and | can accept one of the
video files to complete your project assignments.” | said that | would be flexible to
accept it either one, She blamed me that saying “You changed the course
syllabus.” She seemed to be indirectly insinuating that | am cheating my own
students by changing the syllabus fo give them a low grade. | told her that | have
never changed a syllabus to deliberately cause issues or difficulties for students.
| continued to say that even if | did change any part of the syllabus, | would first
of iet all of them know it and then, use this change in favor of the students
making their job easier, not harder, Also, | told her that | always individually
videotape all students’ peer teaching episodes on campus at the end of the
semester. | then digitize all of these files and upload them to be available for my
students in UV CANVAS. This is done so they can work on thej -
assessment assignments on their own time. in the mean ti
asked me another related question, but | intervened saying, please, let
me take care of some of the issues in this class then | will come back to your
question.” | did this since there had been so many interruptions and antagonistic
behaviors from some students on that particular day and throughout the entire
Semester. It was impossible to continue to ignore their hostilities at that point. |
Said that | had resisted talking about these problems all semester long and that
enough was enough. | continued by asking students if they were coming to class
early at 8:00 a.m. to argue with me or if they were coming to learn about teaching
physical education. | asked why they were so upset to start arguing right awayas
soonasclasshadstarted. © wena os oe

 
 
    

| asked the entire class, whether | was responsible for making them register and ©
come to class. | told them that they registered for this class voluntarily and that:

_ they needed to follow the rules, routines and expectations that were clearly. .
written in the syllabus..! reminded.them that | clearly explained these rules, __
routines. and expectations on the first day of class and posted it on Canvas. | fold
them that | had noticed that some students had not been following the rules.|-/

gave some examples of their off-task behavior, such as many students using
computers and cell phones during my presentations when they needed to be
paying attention to the content of the course. | also said that it is stated in my
syllabus that students should not be using laptops or cell phones if not instructed. -

_ by the teacher to do so. | continued by saying that | had not bothered themeven _
when they willfully did not participate in class activities. | added that while | had
provided specific and.corrective feedback for their lesson plans during the ©
previous classes, they had ostentatiously argued and not accepted my
comments by bringing up comparisons fo the lesson plans and grades of my |

former students. who passed the course last year. ~

it who { wasn't even talking io and was sitting next to
who I was speaking to at the time, stood up rapidly in protest,
ir aggressively back with both legs and belligerently stomped to

 
Case 2:19-cv-00425-CW-PMW Document 6-3 Filed 06/20/19 Page 13 of 16

the back of the table toward the classroom door. | asked, “Where are you going?
| didn’t give break. We are just talking to solve our problems here.” She then
raised a plastic water bottle over her head high into the air bringing it down
forcefully to throw the bottle into the trash can over 7 feet away. She yelled, “I’m
not going ANYWHERE! | am throwing the bottle into the trash!” She came back

to her chair and jerked the chair out and sat down. She began grumbling
unintelligibly under her breath.

told the tree students I a or:
that from the beginning of this semester that they had been looking for my —

weaknesses and behaving, inappropriately, Also, | told them that they/you guys
know what inappropriate behavior is what appropriate behavior is and that they
were continuously messing up the classroom atrnosphere, changing the
classroom atmosphere from positive to riagative. | added that no student has the
right to do that. | continued to say that throughout the sernester their
inappropriate behavior included: looking at each other and giggling, laughing and
talking during my presentations, asking confrontational/aggressive questions, not
participating properly and ridiculing me during class.

Lasked the three students [isn

if they were talking to other faculty in my department about what goes
on in my class. | said that they should come and talk to me if there is something
that goes on in my class that they do not like. | said that | have been teaching at
_ UVU for the last 14 years. I asked If they thought they could get rid of me by
going around me and talking to other faculty in the department.

i stated that | knew we had had sorne problems from the last semester (Spring
2016) and that | was trying te sulve any.problems but that they had been holding -
a grudge and continued talking about me.and my class with other faculty in the
department | continued by saying that { had also tried to go around the problem _
: by being really careful about my actions this semester: | mentioned that knew
- that they were talking with other faculty in the department about what was. going | «
on in my class. | told them to keep in mind that! was the primary person
’ responsible for my class and when there are problems they need to come to me
and solve the problems face-to-face. Or, they should go to the Department —
Chairperson, Michael Bohne to complain and not go fo other faculty:in the
department. — .

At the end of my discussion on November 16, 2016, | said that i did not want to
__ extend this conversation, but | would like to say one jast thing. | added that when
they become professional PE teachers in public schools, that they should never
ever talk about and/or gossip about another faculty’s teaching. it is a very bad
behavior and not acceptable behavior in any professional-field..| continued by
saying that creating that type of situation would not make them look better in their
work area but It would damage their professional reputation worst in the long run,
Then, I continued my class presentation on November 16, 2016.

 
Case 2:19-cv-00425-CW-PMW Document 6-3 Filed 06/20/19 Page 14 of 16

After this class on November 16, 2016, I went to the department chairperson’s ’
office to talk about the problems from the class that day. | was also going io ask
for his suggestions on what to do about the problems in this class since he

already knew about some of the problems there. | saw the department

administrative assistant, Corrin Doyle, and she told me that the chairperson was
gone to Texas to conduct research. j had no idea that students were going to go
to the Title IX Office to complain about me. The allegations listed against me are 7 '
false and have no legitimate evidence. | should have been the person to i
complain about Title IX violations. [ take my responsibilities as a teacher very i

seriously and was performing my duties appropriately in adherence to the UVU ‘
Classroom Management Policy listed below. My suspension from UVU is not fair

since it impended the instruction of approximately 70 students who were enrolled
in my classes this semester... - _

ADDITIONAL INFORMATION RELATED TO THE ALLEGATIONS

At this time, | would like fo add some additional information about the 4 students
who all sat next to each other.in this class at the same table. They were the
source of problems, discord, hostility, and inappropriate behavior, including not

jents. Those 4 students are
fee and lease, note that
Bnd ere really hard working and respectful students

in previous classes. Their coriduct and demeanor.ch i owfthat
they were sitting at the table with Mn —

Some of the students making the allegations were intentionally not participating -
in class activities such as answering questions and not paying attention to my. .
lectures. | mentioned above that | had given students a group activity to be .
_ presented in the following class and that the-students listed above made another °
student , whe was hot ever in the'class the day that we worked { ce
_ ON preparing this activity, present the acti 3 the entire.

     
  
     
 

 
 
 

 
  

Itwas evi the students
n had spoken ¢ Memoutside oF Class and ha
convinced her to present even though she was not in the class when we

prepared. It is evident that those students were refusing to properly participate in

~ Class thereby throwing their responsibility off onto another student who was not

. even assigned to their group or assigned this specific activity, to present this
activity. This was actually the second time that this aroun of students had refused... .
fo participate by making this same student be their group’s a
designated presenter. They usually terid to choose the same student to present
their ideas. This also happened in allegation 4, listed above in the incident about
technology. . eta ee te

 
Case 2:19-cv-00425-CW-PMW Document 6-3 Filed 06/20/19 Page 15 of 16

It should be noted here that a .. in my class also with these

same students listed above during Spring 2016. She was involved in this group
of students at that time when they made complaints/allegations about me. During
spring semester and aft i $ arising from problems with the
students listed above, i”. to me and said that she was sorry
saying, “lam thankful to you and 1am earning a lot of things in your class. | am
very sorry for what | did to you. | won't be doing it from now on.” | thanked her for

coming to talk to me and } said that it i orgotten and that we would move on.
Once the fall semester started did not sit in the group of students listed

above, she sat in front of these students at a separate table th
it is important that at least two of the students
mentioned above tend to pull her attention i If (deoiogy an
€ turmoil.

There was another case of a student coming to me individually and saying that

she was sorry. re has repeatedly accused me iniliciiaiiie
P| in spring , Came to apologize to me in spring 2016

  
  

came to me during spring 2016 after class, a class in which
was absent, and said that she was sorry for her past actions. She sa
that she was sorry for what had happened earlier in the semester and that she

had learned a lot in my class. She added that these things shouldn't have
happened because they were learning a lot in the class. | thanked her for coming
and talking to me and told her net io worry about it, She ended by saying th

a: more attention to her behavior in the future. It is interesting that

 
 
  

as absent during this class in April 2016. I can only ask why
‘behavior changed aqain so drastically in fall of 2016. | ask myself whe’
was influenced by Be nc/or my colleague Shaunna McGhie.

 

UVUPOLICIES

The UVU policies listed below are related to the allegations above. The students,
and faculty are to conduct themselves according to these policies. It is obvious in
my responses to the allegations above that the students accusing me often did. ~~

not follow the rules within these policies.

Policy Title ~ Student Rights and Responsibilities Code — Policy # 544 _
_ 5.3 General Responsibilities - 5.3.1 A student assumes the responsibility
to conduct himself or herself in an appropriate manner. Categories of
misconduct include, but are not limited to; ihe following:

4) Obstruction, disruption, or interference with teaching, disciplinary
proceedings, university- sponsored activities, and services or
events.

 
Case 2:19-cv-00425-CW-PMW Document 6-3 Filed 06/20/19 Page 16 of 16

5.3 General Responsibilities - 5.3.1 A student assumes the responsibility
to conduct himself or herself in an appropriate manner. Categories of
misconduct include, but are not limited to, the following:

12) Delivery of false information to university personnel.

5.4 Academic Responsibilities - 5.4.1 Each student is expected to take

an active role in the leaming process by meeting course sequirements as
specified in written syllabi.

$.4.2 Each student is expected to display appropriate conduct in
classroom situations that shall enhance the leaming environment.

5.4.3 Faculty members have the right to establish classroom standatds of
behavior and attendance requirements. Students shall be expected to

meet these requirements and make contact with faculty members when
unabie to do so.

5.4.4 Each student is expected to maintain academic ethics and honesty
in all its forms, including, but rot limited to, cheating and plagiarism as
defined hereafter: .

1} Cheating is the act of using or attempting to use or providing
_ others with unauthorized information, materials, or study aids in
academic work. Cheating includes, but is not limited to, passing
examination answers to or taking examinations for someone else, _
~: OF preparing or copying another's academic work,

2) Plagiarism is the act of appropriating another person's or group's
_ ideas or work (written, computerized, artistic, etc.) or portions =:
_ ofhereof and passing them off as the product of oné's own work in e
any academic exercise or gotivity, mo (
Policy Title ~ Classroom Management — Policy # 601
co 4.1 Classroom Environment - 4.1.1 Faculty members are responsible for
creating and maintaining.an environment that is. conducive to teaching and.
learning. Faculty members shall not permit classroom behavior that
interferes with the faculty member's ability to. teach and/or the students’
4.2 Syllabi - 4.2.4 Faculty members shall supply a syllabus for each
course they teach that clearly communicates course structure, schedule,
student expectations, expected course ouicomes, and methods of
assessment, Faculty are free to set dppropriate standards for student
performance in their courses, subject to institutional standards.

 

 
